Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “a position and orientation (P&O) module which receives or derives a position of the wearable device, and calculates: a device axis orientation of the wearable device with respect to an axis of a reference frame, and a line of sight (LOS) of at least one component with specified P&O, associated with the wearable device, the LOS calculation being carried out with respect to a scene, and based on the calculated device axis orientation of the wearable device and on the specified P&O of the at least one component, and a communication module which delivers specified data to at least one other wearable device of a respective at least one other user of the at least one communicating group, wherein the communication module delivers the specified data conditionally upon predefined rules and entering of the LOS of at least one of the other wearable devices to a region that was previously or is currently covered by a sector defined by a specified angle with respect to the calculated LOS and/or by a specified distance with respect to a position of the wearable device, and wherein said specified angle and/or said specified distance defining said sector are dynamically adjustable the calculated LOS and predefined rules.”
Furthermore:  

    PNG
    media_image1.png
    789
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    823
    682
    media_image2.png
    Greyscale

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665